                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE

 LAMARR EAST,

                        Plaintiff,

                       v.                                 CAUSE NO.: 4:18-CV-10-TLS

 CITY OF LAFAYETTE, INDIANA, et al.,

                       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation of the United States

Magistrate Judge [ECF No. 53], filed on May 13, 2019. The Report chronicles Plaintiff Lamar

East’s failure to appear at various court proceedings, including two show cause hearings. The

Magistrate Jude recommended, after issuing the second show cause order and receiving no

response from Plaintiff, that the Court dismiss this case without prejudice. Both show cause orders

issued by the Magistrate Judge [ECF Nos. 46 and 49] warned that dismissal of this case was a

possible consequence of Plaintiff’s failure to appear at the show cause hearing.

       This Court’s review of the Magistrate Judge’s Report and Recommendation is governed

by 28 U.S.C. § 636(b)(1)(C) which provides in part:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

Objections to the Magistrate’s Judge’s Report and Recommendations must be made within

fourteen days of service of a copy of the Report. Id.; Fed. R. Civ. P. 72(b). No party filed an

objection to the Magistrate Judge’s Report and Recommendation within the allotted fourteen-day
period.

          Upon review of the Report and Recommendation, the Court ACCEPTS the Report and

Recommendation [ECF No.53] in its entirety and ORDERS that this case is DISMISSED without

prejudice.

          SO ORDERED on September 9, 2019.

                                          s/ Theresa L. Springmann
                                          CHIEF JUDGE THERESA L. SPRINGMANN
                                          UNITED STATES DISTRICT COURT




                                             2
